Citation Nr: 9920659	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for ulcerative 
proctitis/colitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1982 to April 1986.  
This appeal arises from a June 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied a 
claim for an increased evaluation for ulcerative 
proctitis/colitis.  This disorder was confirmed and continued 
as 30 percent disabling.  The veteran has appealed this 
evaluation.

At his hearing before the Board of Veterans' Appeals (Board) 
in April 1999, the veteran raised the issues of secondary 
service connection for a psychiatric disability and defective 
vision resulting from his service-connected colitis.  The 
undersigned finds that these issues are not properly before 
the Board at the present time and that they are not 
inextricably intertwined with the issue on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.


REMAND

The veteran has claimed that his service-connected disability 
is worse than currently evaluated.  Thus, all appropriate 
development in this claim must be accomplished.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  At his Board 
hearing in April 1999, the veteran testified that he received 
periodic treatment for his service-connected colitis from a 
private physician.  He also claimed that he had submitted 
this evidence to his local VA outpatient clinic so that it 
could be made part of his VA medical record.  The only 
private records dated in recent years are for three periods 
of hospitalization, the first in January 1997, the second in 
June 1998, and the third in September 1998.  There are no 
outpatient treatment records from the veteran's private 
physician.  The RO requested the veteran's VA outpatient 
records in February 1997, but the records subsequently 
received in September 1997 failed to contain the degree of 
private medical records alleged by the veteran to be in his 
VA medical files.

It is determined by the undersigned that the veteran's 
private outpatient records are pertinent to his claim for an 
increased evaluation and must be obtained for review.  This 
should include obtaining all private medical records 
contained in the veteran's VA medical files that have been 
received in recent years.  The last comprehensive VA 
gastrointestinal examination was obtained in May 1997.  As 
this examiner did not have the opportunity to review the 
above private medical evidence, this examination is 
inadequate for rating purposes as it was not based on the 
veteran's entire medical history.  See Green v. Derwinski, 1 
Vet. App. 121 (1991).  Therefore, on remand a new VA 
examination will have to be conducted.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all healthcare providers who 
have treated his colitis from September 
1998 to the present time.  After securing 
the necessary release(s), the RO should 
obtain legible copies of any records not 
already contained in the claims folder, 
to include those from any VA medical 
facility.  The RO should specifically ask 
for a release form for the following 
healthcare provider:

>W. Marc Pitt, Jr., M.D.
Gastroenterology Consultants of 
Augusta, P.C.
3623 J. Dewey Gray Circle
Suite 302
Augusta, GA  30909
(The RO should request copies 
of all treatment records dated 
from 1991 to the present time).

The RO should also obtain copies of all 
the veteran's treatment records from the 
VA Medical Center in Augusta, Georgia, 
dated from January 1997 to the present 
time.  This request should specifically 
ask for all private treatment records 
contained in the veteran's VA medical 
files for the noted time period.  The 
veteran should be notified that if he 
fails to provide this information it 
could have an adverse effect on the 
ultimate outcome of his claim.  Once 
obtained, all records must be associated 
with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA gastrointestinal 
examination.  The purpose of this 
examination is to determine the current 
severity of the veteran's service-
connected colitis.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, then he or she should note the 
reasons why such an opinion cannot be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
should express opinions for the record on 
the following:

>Please document the frequency of 
the veteran's attacks of colitis in 
recent years.

>Has the veteran's colitis resulted 
in malnutrition, anemia, abscessed 
liver, general debility, or any 
other serious complication?  If so, 
describe the severity of the 
symptom(s).

>To what degree does the veteran's 
service-connected colitis have an 
effect on the his social and 
industrial capacity?  The degree of 
any social and industrial impairment 
should be specified.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes and includes answers to all 
opinions requested in this remand.  If 
not, the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  Thereafter, the RO should determine 
if the veteran is entitled to an 
increased evaluation for his colitis.  If 
the RO's decision remains adverse to the 
veteran, then a supplemental statement of 
the case should be issued to the veteran 
and his representative.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










